Name: Commission Regulation (EEC) No 3587/86 of 20 November 1986 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 27. 11 . 86 Official Journal of the European Communities No L 334/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3587/86 of 20 November 1986 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables the said Regulation, it should be provided that, where in these cases packaging is not retrieved for re-use, buying-in should be 'inclusive of packaging' ; whereas, however, in view of the relatively high cost of packaging of this nature, the buying-in of products 'inclusive of packaging' for free distribution should be restricted to the quality classes 'Extra', ' I' and ' II ' ; Whereas many changes have been made to the conver ­ sion factors since they were applied by Commission Regulation (EEC) No 1203/73 (3), as last amended by Regulation (EEC) No 1451 /85 (4) ; whereas, consequently, the essential aspects of the rules are at present dispersed in many different Regulations drafted at different times ; whereas the texts hence lack the clarity essential to any rules ; whereas they should therefore be consolidated and, in the light of price trends recorded on the markets for the different commercial characteristics, the necessary adjustments should be made to the conversion factors to be applied to the buying-in prices for the fruits and vege ­ tables listed in Annex II to Regulation (EEC) No 1035/72 ; Whereas the Management Committee for Fruit and Vege ­ tables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular Article 16 (4) thereof, Whereas the basic price and the buying-in price fixed for each of the fruits and vegetables listed in Annex II to Regulation (EEC) No 1035/72 relate to products with defined commercial characteristics such as variety, type, form of presentation, quality class, sizing and packaging ; whereas it is necessary, pursuant to Article 16 (4) of the said Regulation, to fix conversion factors for calculating the price at which products with different commercial characteristics are to be bought in ; whereas, in respect of quality, account should be taken of the second subpara ­ graph of Article 19 (2) and of Article 20 (2) of the said Regulation ; Whereas the conversion factors must be fixed taking into account, for each of the products considered, the require ­ ments of the market and the extent of the fluctuation in the differences observed for the various commercial characteristics of the product in relation to prices recorded on the markets during particularly sensitive production periods ; Whereas, moreover, the cost of the packaging in which the product is put up is not taken into consideration in calculating the basic price and buying-in price ; whereas, however, products in respect of which intervention may take place as provided for in Articles 15, 15a, 18 , 18a, 19 and 19a of Regulation (EEC) No 1035/72 may be put up in a new packaging of a non-returnable type ; whereas, to encourage the disposal of these products in accordance with the first, fifth and sixth indents of Article 21 ( 1 ) (a) of HAS ADOPTED THIS REGULATION : Article 1 The conversion factors provided for in Article 16 (4) of Regulation (EEC) No 1035/72 regarding variety, type of product, form of presentation, quality class, sizing and form of packaging shall for cauliflowers, tomatoes, auber ­ gines, peaches, apricots, lemons, pears, table grapes, apples, mandarins and oranges be as shown in Annexes I to XI to this Regulation . 0 OJ No L 123, 10 . 5 . 1973, p. 1 . b) OJ No L 144, 1 . 6 . 1985, p. 63 .(') OJ No L 118 , 20. 5 . 1972, p. 1 .2) OJ No L 119, 8 . 5 . 1986, p . 46. No L 334/2 Official Journal of the European Communities 27. 11 . 86 Article 2 Where, in respect of products in the quality classes 'Extra', ' I ' and 'II* put up in new packaging of a non ­ returnable type, intervention as provided for in Articles 15, 15a, 18 , 18a, 19 and 19a of Regulation (EEC) No 1035/72 is made 'inclusive of packaging', the buying-in price shall , in cases where the products are distributed in accordance with the first, fifth and sixth indents of Article 21 ( 1 ) (a) of Regulation (EEC) No 1035/72, and the packa ­ ging is not retrieved for re-use, be adjusted not only by the conversion factors provided for in Article 1 but also by a packaging conversion factor. The conversion factor provided for in the preceding para ­ graph shall be so fixed that when applied to the buying-in price as already adjusted by the other factors it results, for 100 kilograms net of products, in an increase in the price equal to the amount shown in Annex XII. Article 3 Regulation (EEC) No 1203/73 is hereby repealed. Article 4 This Regulation shall enter into force on 1 December 1986. It shall apply with effect from 1 May 1987 in respect of cauliflowers and from 1 June 1987 in respect of tomatoes, aubergines, peaches, apricots, lemons, pears, table grapes, apples, mandarins and oranges. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 November 1986. For the Commission Frans ANDRIESSEN Vice-President 27. 11 . 86 Official Journal of the European Communities No L 334/3 ANNEX I CAULIFLOWERS Conversion factors (a) form of presentation :  trimmed and without leaves  with leaves (b) quality class :  II  Ill (c) form of packaging :  packaged, maximum 35 kg net  packaged, more than 35 kg net Where the second subparagraph of Article 15 ( 1 ) (Regulation (EEC) No 1805/78) and Article 19 (serious crisis) of Regulation (EEC) No 1035/72 apply only :  loose, in vehicle 1,00 0,70 0,65 0,35 1,00 0,90 0,80 ANNEX II TOMATOES (packaged) Conversion factors (a) type : Varieties :  round  ribbed  elongated :  San Marzano  Other (b) quality class :  II  Ill (c) sizing : 1 . round and ribbed varieties  67 mm or more  at least 47 mm but less than 67 mm  at least 35 mm but less than 47 mm  mixed sizings 2 . elongated varieties  40 mm or more  at least 30 mm but less than 40 mm  mixed sizings 1,00 1,00 0,80 0,70 0,70 0,30 0,90 1,00 0,75 0,75 1,00 0,75 0,75 No L 334/4 Official Journal of the European Communities 27. 11 . 86 ANNEX III AUBERGINES (packaged) Conversion factors (a) type :  elongated aubergines  globus aubergines 1,00 1,00 0,65 0,30 (b) quality class :  II  Ill (c) sizing :  elongated aubergines : more than 40 mm  globus aubergines : 1,00 1,00more than 70 mm ANNEX IV PEACHES Conversion factors (a) variety :  Amsden, Armgold, Bella di Cesena, Cardinal, Charles Ingouf, Charles Roux, Dixired, Early Hale, Early Red Haven, Fayette, Favor Crest, Genadix 4, Gio Haven, Guilloux, Jeronimo, J. H. Hale, July Lady, Honey Hale, Impero, June Gold, May Crest, Marusa, May Flower, Merril Franciscan, Merril Gemfree, Michelini , Morettini Bianca, Morettini Gialle, O'Henri, Pieri 81 , Precoce di Cesena, Red Cap, Red Globe, Red Haven, Red Skin, Red Top, Red Wing, Regina, Robin, Robitu, Rosa del West, Royal May, San Lorenzo, Sprincrest, Springtime, Sudance, Sudanell , Sun Crest, Sun Haven  other varieties (b) quality class :  II  Ill (where authorization is given for marketing of this class) (c) sizing :  80 mm or more  at least 67 mm but less than 80 mm  at least 61 mm but' less than 67 mm  at least 51 mm but less than 61 mm Only in quality class III if authorization is given for marketing of this class :  at least 47 mm but less than 51 mm  at least 40 mm but less than 47 mm (authorized only for certain varieties)  mixed sizings (d) form of packaging :  layered in their packaging Only where the second subparagraph of Article 15 ( 1 ) of Regulation (EEC) No 1035/72 (Regulation (EEC) No 1805/78) applies :  unlayered in packaging 1,00 0,80 0,75 0,40 1,00 1,00 1,00 0,80 0,45 0,45 0,45 1,00 0,90 I Official Journal of the European Communities27. 11 . 86 No L 334/5 ANNEX V APRICOTS (packaged) Conversion (actors (a) variety : all varieties (b) quality class : II (c) sizing : diameter over 30 mm 1,00 0,65 1,00 0,75 0,45 ANNEX VI LEMONS Conversion (actors (a) quality class :  II  Ill (where authorization is given for marketing of this class (b) sizing :  over 83 mm (only in quality class III where authorization is given for marketing of this class  62 mm to 83 mm  53 mm to 62 mm  42 mm to 53 mm (sizing 42 mm to 49 mm is authorized only in quality class III where authorization is given for marketing of this class)  mixed sizings (c) form of packaging :  packaged, maximum 25 kg net  packaged, more than 25 kg net  loose, in vehicle 0,75 0,90 1,00 0,75 0,75 1,00 0,90 0,80 ANNEX VII PEARS Conversion (actors (a) variety :  Abate Fetel, Alexandrine Douillard, BeurrÃ © Giffard, BeurrÃ © Hardy, Bon ChrÃ ©tien Williams, Condoula, ConfÃ ©rence, Coscia (Ercolini), Crystallis (BeurrÃ © NapolÃ ©on, Blan ­ quilla, Tsakoniko), Dr Jules Guyot (limonera), Doyenne du Comice (Decana del Comizio), Empereur Alexandre (Kaiser), Gieser Wildeman, Louise Bonne d'Avranches, Max Red Bartlett, St. Maria Morettini , Spadona d'Estate (di Salerno)  BeurrÃ © Alexandre Lucas, BeurrÃ © Morettini, Clapp's Favourite, DoyennÃ © d'Hiver, A. Kapp, Precoce di Altedo, Triomphe de Vienne  BeurrÃ © Durondeau, Brederode, Kleipeer, Kongress, LÃ ©gipont (Charneux), Packham's Triumph (William d'automne), Passacrassana, Pastoren, Roma, William's Duchess' (Pitmaston), Winter Jan, Zoete Brederode  other varieties (b) quality class :  II  Ill (where authorization is given for marketing of this class) (c) sizing : 1 , varieties of large dessert pears (see list below)  70 mm or more  less than 70 mm  mixed sizings 2, other varieties  60 mm or more  less than 60 mm  mixed sizings 1,00 0,85 0,70 0,50 0,65 0,40 1,00 0,75 0,75 1,00 0,75 0,75 No L 334/6 Official Journal of the European Communities 27. 11 . 86 1,00 0,90 (d) form of packaging :  packaged, maximum 25 kg net  packaged, more than 25 kg net Only where the second subparagraph of Article 15 ( 1 ) (Regulation (EEC) No 1805/78), and Articles 19 and 19a (serious crisis) of Regulaiton (EEC) No 1035/72 apply :  loose, in vehicle 0,80 List of varieties of large dessert pears  Abate Fetel (AbbÃ © FÃ ©tel),  Beurre Alexandre Lucas (Lucas Butterbirne, Butirra Alessandro Lucas),  BeurrÃ © Clairgeau (Clairgeau Butterbirne, Butirra Clairgeau),  BeurrÃ © Diel (Diels Butterbirne, Butirra Diel),  BeurrÃ © Lebrun (Lebruns Butterbirne, Butirra Lebrun),  Catillac  Pondspeer (Chartreuse, Grand Monarque, Ronde Gratio),  Cure (Pastoren, Curato),  Doyenne du Comice (Vereins-dechant, Decana del Comizio),  DoyennÃ © d'Hiver (Decana d inverno),  Duchesse d'AngoulÃ ªme (Herzogin von AngoulÃ ªme, Duchessa d'AngoulÃ ªme),  Empereur Alexandre (BeurrÃ © d'Apremont, BeurrÃ © Bosc, Calebasse Bosc, Kaiser Alexander Bosc, Impera ­ tore Alessandro),  Jeanne d'Arc,  Marguerite Marillat (Margherita Marillat),  Packham's Triumph (William d'Automne),  Passe Crassane (Passacrassana),  Souvenir du Congres (Kongress),  Triomphe de Vienne (Triumph von Vienne, Trionfo di Vienne),  William's Duchess (Pitmaston). ANNEX VIII TABLE GRAPES (packaged) Conversion factors (a) variety : 1,00varieties listed in the Annex to the common quality standards (b) quality class :  I 0,58 0,50  Ill (where authorization is given for marketing of this class) (c) sizing : 1 . hothouse grapes  250 g or more  less than 250 g (quality class III)  mixed sizings (quality class III) 1,00 0,60 0,60 1,00 0,60 0,60 2 . grapes grown in the open large  150 g or more  less than 150 g (quality class III)  mixed sizings (quality class III) small  100 g or more  less than 100 g (quality class III)  mixed sizings (quality class III) 1,00 0,60 0,60 27. 11 . 86 Official Journal of the European Communities No L 334/7 ANNEX IX APPLES Conversion factors (a) variety :  Alkmene, Annorca, Berlepsch, Bramley's Seedling, Cherry Cox's, Cooper 4, Cooper 7 S.B.2, Court pendu, Cox's Orange Pippin, Delicious Pilafa, Discovery, Egremont Russet, Elstar, Glocken Apfel, Gloster 69, Golden Delicious, Golden Smothie, Granny Smith, Grenadier, Hy Early, Ida Red, Jacques Lebel , Jamba, James Grieve, Jonagold, Karmijn de Sonnaville, Laxton's Superb, Lord Lambourne, Melrose, Mollie's Delicious, Mutsu (Crispin), Ozark Gold, Red Chief, Red Delicious, Reine des reinettes, Reinette du Canada grise (Reineta del Canada gris), Reinette Ã ©toilÃ ©e, Richared, Schone v. Boskoop (Belle de), Rode Boskoop (Rouge), Spartan, Stark Delicious, Starking, Stark ­ rimson, Starkspur Red, Stayman red, Stayman Winesap, Summerred, Suntan, Transpa ­ rente jaune, Tydeman's Early Worcester, Verde Concella, Wellspurs Delicious, Worcester Pearmain  Benoni, Holsteiner (Harrogate Worcester), Howgate Wonder, Imperatore (Morgenduft), Ingrid Marie, Lombard's Calville, Lord Derby, Macintosh, Reinette de Chenee, Reinette de France, Reinette du Canada blanche (Reineta del Canada blanca), Reinette du Mans, Rome beauty (Bella di Roma, Belleza de Roma), Ruba R., Stark Earliest, Winston, Yellow Spurs  Brettacher, Cortland, Democrat, Finkenwerder, Gravensteiner, Jerusalem, Jonared, Jonathan, Lobo, Mantet, Odin, Ontario, Reinette Descarde, Rood Klumpkes, Winter Banana, Zigeunerin  other varieties (b) quality class : ,  II  Ill (where authorization is given for marketing of this class) (c) sizing : 1 . Varieties of large dessert apples (see list below)  70 mm or more  less than 70 mm  mixed sizings 2. other varieties  65 mm or more  less than 65 mm  mixed sizings (d) form of packaging  packaged, maximum 25 kg net  packaged, more than 25 kg net Only where the second subparagraphs of Article 15 ( 1 ) (Regulation (EEC) No 1805/78) and Article 19 (serious crisis) of Regulation (EEC) No 1035/72 apply :  loose, in vehicle 1,00 0,85 0,70 0,50 0,65 0,35 1,00 0,65 0,65 1,00 0,65 0,65 1,00 0,90 0,80 List of varieties of large dessert apples :  AltlÃ ¤nder,  Belle de Boskoop and mutations (Boskoop und Mutationen, Bella di Boskoop et mutazioni, Schone van Boskoop of Goudreinette en mutaties),  Belle fleur double (Doppelter Bellefleur, Dubbele Belle fleur),  Bismarck,  Black Ben Davis,  Black Stayman,  Blenheim,  Bramley's Seedlings (Triomphe de Kiel),  Brettacher,  Calvilles (group of, Kalvill Gruppe, Gruppo delle Calvilla, Calville groep),  Charles Ross,  Cox's Pomona,  Crimson Bramley,  Delicious pilafa,  Democrat,  Ellison's organge, No L 334/8 Official Journal of the European Communities 27 . 11 . 86  Finkenwerder,  Gelder Edel,  Glorie van Holland,  Golden Delicious,  Graham (Royal Jubile),  Granny Smith,  Gravensteiner,  Grossherzog Friedrich von Baden (Groothertog Frederik van Baden),  Horneburger,  Imperatore (Morgenduft),  Jacob Fischer,  Jacques Lebel (Jakob Lebel),  James Grieve and mutations (und Mutationen, e mutazioni, en mutaties),  Jonagold,  Karmijn de Sonnaville,  KÃ ¶nigin (The Queen),  Lane's Prince Albert,  Lemoen Apfel (Lemoen appel),  Melrose,  Musch,  Mutsu (Crispin),  Notarisapfel (Notarisappel),  Ontario,  Orleans Reinette,  Pater v.d . Elsen,  Rambour d'Hiver (Winter Rambour),  Red Delicious and mutations (und Mutationen, et mutazioni, en mutaties),  Reinette blanche et reinette grise du Canada (Kanada Renette, Renetta del Canada, Reinette van Canada, Reineta del Canada bianca e gris),  Reinette de France (Renetta di Francia, Franse reinette),  Reinette de Landsberg (Landsberger Reinette),  Rome Beauty (Bella di Roma, Belleza de Roma),  Saure Gamerse (Gamerse zure),  Signe Tillisch,  Starkimson,  Stayman red,  Stayman Winesap,  Transparente de Croncels,  Triomphe de Luxembourg (Luxembourg Triumph),  Tydeman s Early Worcester,  Winter Banana,  Zabergau, .  Zigeunerin . ANNEX X MANDARINES Conversion (actors (a) quality class :  II  Ill (where authorization is given for marketing of this class) (b) sizing :  more than 69 mm  54 mm to 69 mm  less than 54 mm (with minimum of 45 mm)  mixed sizings (c) form of packaging :  packaged, maximum 25 kg net  packaged, more than 25 kg net  loose, in vehicle 0,70 0,45 1,00 1,00 0,85 0,85 1,00 0,90 0,80 27. 11 . 86 Official Journal of the European Communities No L 334/9 ANNEX XI ORANGES Conversion (actors (a) variety :  Bella Donna, Moro, Navel, Navel-late, Navelina, New Hal , Ovale Calabrese, Salustiana, Sanguinello, Tarocco, Valencia late 1,00 0,70 0,40 0,75 0,45 0,85 1,00 0,85 0,85 0,85 1,00 0,85 0,85 0,85 1,00 0,85 0,85 1,00 0,90 0,80  others of blood varieties  other 'Biondo' varieties (b) quality class :  II  Ill (where authorization is given for marketing of this class) (c) sizing : 1 . variety Tarocco  more than 88 mm (100 mm or more, quality class III)  73 mm to 88 mm  less than 73 mm (with minimum of 53 mm)  mixed sizings 2. varieties listed below  more than 80 mm (100 mm or more, quality class III)  67 mm to 80 mm  less than 67 mm (with minimum of 53 mm)  mixed sizings 3 . other varieties  more than 76 mm (100 mm or more, quality class III)  60 mm to 76 mm  less than 60 mm (with minimum of 53 mm)  mixed sizings (d) form of packaging :  packaged, maximum 25 kg net  packaged, more than 25 kg net  loose, in vehicle List of organ varieties referred to in point 2 of the sizings table :  Moro,  Ovale Calabrese,  Bella Donna,  Sanguinello group,  Sanguigno group,  Navel Comune,  Valencia late,  Navel ,  Navelina,  Navel-late,  New Hal . No L 334/ 10 Official Journal of the European Communities 27. 11 . 86 ANNEX XII AMOUNT REFERRED TO IN ARTICLE 2  Cauliflowers 4,0 ECU for 100 kg net  tomatoes 5,0 ECU for 100 kg net  aubergines 4,5 ECU for 100 kg net  peaches 7,0 ECU for 100 kg net  apricots 7,0 ECU for 100 kg net  lemons 4,0 ECU for 100 kg net  pears 4,0 ECU for 100 kg net  table grapes 5,0 ECU for 100 kg net  apples 4,0 ECU for 100 kg net  mandarines 6,0 ECU for 100 kg net  oranges 5,0 ECU for 100 kg net